       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOLANGE TRONCOSO, on behalf of herself
and others similarly situated,

                             Plaintiff,                 19 Civ. 2735 (KPF)
                      -v.-                            OPINION AND ORDER
TGI FRIDAY’S INC., INVENTURE FOODS,
INC., and UTZ QUALITY FOODS, LLC,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Solange Troncoso purchased a bag of snack chips labeled “TGI

Fridays Potato Skins Snacks,” believing the chips to contain real potato skins.

She later learned, to her dismay, that they did not. This class action lawsuit

followed. Specifically, Plaintiff sued Inventure Foods, Inc. (“Inventure”), the

company that manufactures the snack chips; Utz Quality Foods, LLC (“Utz”),

the parent company of Inventure; and TGI Friday’s Inc. (“TGIF”), which licenses

its trademark and brand name to Inventure for display on the snack chips

(together, “Defendants”). Under a theory of diversity jurisdiction, Plaintiff

asserts state-law claims for false and deceptive advertising under New York

General Business Law (“GBL”) §§ 349 and 350, as well as a claim for common-

law fraud. Defendants move to dismiss the complaint for failure to state a

claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, or in

the alternative, to dismiss Utz and TGIF as Defendants. Defendants also move

to dismiss Plaintiff’s claim seeking injunctive relief for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1). For the reasons set forth in the
        Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 2 of 31



remainder of this Opinion, Defendants’ motion to dismiss is granted with

respect to Plaintiff’s claims against Utz and TGIF, and granted with respect to

Plaintiff’s claim for injunctive relief, but is otherwise denied.

                                    BACKGROUND 1

A.    Factual Background

      Plaintiff is a resident of New York. (Am. Compl. ¶ 23). Inventure is a

corporation that is incorporated in Delaware and headquartered in Arizona.

(Id. at ¶ 27). Utz is a corporation that is incorporated in Delaware and

headquartered in Pennsylvania. (Id. at ¶ 30). Inventure operates as a wholly

owned subsidiary of Utz. (Id. at ¶ 29). TGIF is a corporation that is

incorporated in New York and headquartered in Dallas. (Id. at ¶ 25).

      TGIF is a restaurant chain that sells an appetizer named “Potato Skins”

as an item on its menu. (Am. Compl. ¶¶ 8, 9). Each individual Potato Skin

begins with a thick slice of a potato, including the flesh and peel of the potato.

(Id. at ¶¶ 8-10, 12).

      Inventure manufactures and produces a line of snack chips (the “snack

chips”), the packaging of which displays the label “TGI Fridays Potato Skin

Snacks,” along with a description of the flavor of the particular snack chips



1     This Opinion draws its facts from Plaintiff’s Amended Complaint (“Amended Complaint”
      or “Am. Compl.” (Dkt. #17)), the well-pleaded allegations of which are taken as true for
      purposes of this motion, and the exhibits attached to the Amended Complaint.
      For convenience, the Court refers to Defendants’ Memorandum of Law in Support of
      Their Motion to Dismiss as “Def. Br.” (Dkt. #26); Plaintiff’s Memorandum of Law in
      Opposition to the Motion as “Pl. Opp.” (Dkt. #27); and Defendants’ Reply Memorandum
      of Law in Support of Their Motion as “Def. Reply” (Dkt. #28).




                                              2
          Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 3 of 31



contained therein, e.g., “Bacon Ranch Flavor.” (Am. Compl. ¶¶ 2, 28). TGIF

licenses its trademarked brand name to Inventure for marketing of the snack

chips, and the trademark is displayed on the packaging of the chips. (Id. at

¶ 26).




(Id. at Ex. A).

         On June 30, 2018, Plaintiff purchased a bag of the snack chips at a New

York gas station for $1.99. (Am. Compl. ¶¶ 23, 24). In making her decision to

purchase the snack chips at that price, Plaintiff relied on the label on the

packaging. (Id.). This packaging caused her to believe that the snack chips

were “derived from” TGIF’s Potato Skins appetizer, “consist[ed] of” potato skins,

and contained potato skins as an ingredient. (Id. at ¶¶ 24, 35). Plaintiff’s belief

that the snack chips contained potato skins was reinforced by: (i) her

knowledge of TGIF’s Potato Skins appetizer; and (ii) the picture on the front of

the packaging, which picture she understood to display potato skins. (Id. at

                                         3
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 4 of 31



¶¶ 3, 24, 34). Plaintiff claims that TGIF sells the snack chips on its

Amazon.com product page, along with a representation that the chips contain

“Real Potato Skins,” but she does not allege that she saw this product page

before she purchased the chips. (Id. at ¶ 54).

      Since purchasing the snack chips in 2018, Plaintiff alleges that she has

learned that the chips do not consist of potato skins, nor do they contain

potato skins as an ingredient. (Am. Compl. ¶¶ 5, 24). The only potato-based

ingredients in the snack chips are “potato flakes” and “potato starch,” neither

of which, Plaintiff alleges, contains the peels from potatoes. (Id. at ¶¶ 7, 36-

49). Plaintiff claims that, had she known that the snack chips do not contain

potato skins, she would not have purchased the product or would not have

paid the price premium charged. (Id. at ¶¶ 12, 24). Since learning that the

snack chips do not contain potato skins, Plaintiff has ceased to purchase the

product; she further relates that she would not rely on the truthfulness of

representations regarding the snack chips, absent corrective changes to their

packaging and labeling. (Id. at ¶ 24).

B.    Procedural Background

      Plaintiff filed her original Complaint on March 27, 2019. (Dkt. #1).

Defendants filed a letter on May 23, 2019, seeking a pre-motion conference

concerning their anticipated motion to dismiss. (Dkt. #10). The Court granted

Defendants’ application for a pre-motion conference on May 29, 2019, and the

conference was held on June 25, 2019. (Dkt. #14; Minute Entry for June 25,

2019 Proceedings). During that conference, the Court granted Plaintiff leave to



                                         4
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 5 of 31



file an amended complaint to address some of the issues raised in Defendants’

pre-motion letter. (Minute Entry for June 25, 2019 Proceedings).

      Plaintiff filed her Amended Complaint on July 11, 2019. (Dkt. #17). On

August 12, 2019, Defendants notified the Court that they wished to file a

motion to dismiss the Amended Complaint. (Dkt. #23). On August 19, 2019,

the parties presented a proposed briefing schedule concerning Defendants’

anticipated motion to dismiss that the Court adopted the same day. (Dkt. #24,

25). Defendants filed their motion to dismiss, with an accompanying

memorandum of law, on September 17, 2019. (Dkt. #26). Plaintiff filed her

opposition papers on October 16, 2019. (Dkt. #27). Defendants filed their

reply brief on October 29, 2019. (Dkt. #28).

                                  DISCUSSION

A.    The Court Grants Defendants’ Rule 12(b)(1) Motion to Dismiss
      Plaintiff’s Claim for Injunctive Relief

      Among other forms of relief, Plaintiff seeks to enjoin Defendants from

labeling, packaging, or marketing the snack chips as “Potato Skins” pursuant

to GBL § 349 (Am. Compl. ¶¶ 84-93). Defendants counter that Plaintiff lacks

standing to seek injunctive relief, and moves to dismiss this claim for lack of

subject matter jurisdiction pursuant to Federal Rule of Procedure 12(b)(1).

(Def. Br. 21-23).

      1.    Motions Under Federal Rule of Civil Procedure 12(b)(1)

      Rule 12(b)(1) permits a party to move to dismiss a complaint for “lack of

subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A case is properly

dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the


                                         5
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 6 of 31



district court lacks the statutory or constitutional power to adjudicate it.”

Lyons v. Litton Loan Servicing LP, 158 F. Supp. 3d 211, 218 (S.D.N.Y. 2016)

(quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

      The Second Circuit has identified two types of Rule 12(b)(1) motions:

facial and fact-based. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56-57

(2d Cir. 2016); see also Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 119 (2d

Cir. 2017). A facial Rule 12(b)(1) motion is one “based solely on the allegations

of the complaint or the complaint and exhibits attached to it.” Carter, 822 F.3d

at 56. A plaintiff opposing such a motion bears “no evidentiary burden.” Id.

Instead, to resolve a facial Rule 12(b)(1) motion, a district court must

“determine whether [the complaint and its exhibits] allege[ ] facts that”

establish subject matter jurisdiction. Id. (quoting Amidax Trading Grp. v.

S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (per curiam)). And to make

that determination, a court must accept the complaint’s allegations as true

“and draw[ ] all reasonable inferences in favor of the plaintiff.” Id. at 57

(internal quotation marks and citation omitted).

      “Alternatively, a defendant is permitted to make a fact-based Rule

12(b)(1) motion, proffering evidence beyond the complaint and its exhibits.”

Carter, 822 F.3d at 57; see also MMA Consultants 1, Inc. v. Rep. of Peru, 719 F.

App’x 47, 49 (2d Cir. 2017) (summary order) (defining fact-based Rule 12(b)(1)

motion as one where “the defendant puts forward evidence to challenge the

factual contentions underlying the plaintiff’s assertion of subject-matter

jurisdiction”). “In opposition to such a motion, [a plaintiff] must come forward


                                          6
          Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 7 of 31



with evidence of their own to controvert that presented by the defendant, or

may instead rely on the allegations in the[ir p]leading if the evidence proffered

by the defendant is immaterial because it does not contradict plausible

allegations that are themselves sufficient to show standing.” Katz, 872 F.3d at

119 (internal citations and quotations omitted). If a defendant supports his

fact-based Rule 12(b)(1) motion with “material and controverted” “extrinsic

evidence,” a “district court will need to make findings of fact in aid of its

decision as to subject matter jurisdiction.” Carter, 822 F.3d at 57.

      2.      Plaintiff Lacks Standing to Pursue Injunctive Relief

      Federal courts are courts of limited jurisdiction, “and lack the power to

disregard such limits as have been imposed by the Constitution or Congress.”

Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d

613, 616 (2d Cir. 2019). Article III of the Constitution “limits the jurisdiction of

federal courts to ‘Cases’ and ‘Controversies,’” thereby “restrict[ing] the authority

of federal courts to resolving ‘the legal rights of litigants in actual

controversies.’” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)

(internal quotation marks omitted) (quoting Valley Forge Christian College v.

Americans for Separation of Church and State, Inc., 454 U.S. 471 (1982)). The

“Cases and Controversies” requirement places the burden on “those who invoke

the power of a federal court to demonstrate standing — a ‘personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be

redressed by the requested relief.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 90

(2013).



                                           7
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 8 of 31



      In order to satisfy the first prong of standing — that the plaintiff has

suffered an “injury in fact” — the plaintiff “must show that he or she suffered

‘an invasion of a legally protected interest’ that is ‘concrete and particularized’

and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992)). Moreover, “[t]o establish standing to obtain

prospective relief, a plaintiff ‘must show a likelihood that he will be injured in

the future.’” Carver v. City of New York, 621 F.3d 221, 228 (2d Cir. 2010)

(quoting Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004)). Either there must

be a “substantial risk” that the future injury will occur, or the threatened

injury must be “certainly impending.” Susan B. Anthony List v. Driehaus, 573

U.S. 149, 158 (2014). “‘[A]llegations of possible future injury’ are not

sufficient,” Clapper v. Amnesty Int’l, USA, 568 U.S. 398, 409 (2013) (emphasis

in original), nor is “past exposure to illegal conduct,” City of Los Angeles v.

Lyons, 461 U.S. 95, 102 (1983) (internal brackets omitted) (quoting O’Shea v.

Littleton, 414 U.S. 488, 495 (1974)).

      Defendants argue that Plaintiff cannot show that she is likely to suffer

any future injury because she alleged that she has ceased purchasing the

snack chips and will not rely on any representations made by Defendants

concerning the snack chips until their packaging is modified so that it no

longer includes a misrepresentation. (Def. Br. 21-23; Am. Compl. ¶ 24).

Plaintiff contends that this misstates the law, and points to a series of cases,




                                          8
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 9 of 31



most prominently Belfiore v. Procter & Gamble, Co., 94 F. Supp. 3d 440, 445

(E.D.N.Y. 2015) (“Belfiore I”), for support. (Pl. Opp. 18).

      It is true that the court in Belfiore I found the plaintiff there to have

standing to seek injunctive relief on behalf of a putative class, even if the

plaintiff would not attempt to buy the product in the future, because the

plaintiff was suing on behalf of future consumers to protect them from the

same fraud perpetuated against the plaintiff. 94 F. Supp. 3d at 445. The

court’s decision was based heavily on public policy, with the court stating that

to deny the plaintiff standing “would denigrate the New York consumer

protection statute.” Id. But the court reached this conclusion only after

acknowledging that the Second Circuit had “apparently not yet directly

addressed the issue of whether a plaintiff, with no claim of probable future

injury, may pursue an injunction under state consumer protection statutes.”

Id. at 444.

      The Second Circuit has since spoken. In 2016, the Court reaffirmed that

“[a] plaintiff seeking to represent a class must personally have standing.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016) (quoting Lewis v.

Casey, 518 U.S. 343, 357 (1996)); see also O’Neill v. Standard Homeopathic Co.,

346 F. Supp. 3d 511, 527 (S.D.N.Y. 2018) (“Moreover, because Plaintiffs do not

individually have standing to seek injunctive relief, they do not have standing

to seek injunctive relief on behalf of a putative … class.” (internal quotation

marks and brackets omitted) (quoting Buonasera v. Honest Co., Inc., 208 F.

Supp. 3d 555, 565 (S.D.N.Y. 2016))). The Second Circuit went on to hold that


                                          9
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 10 of 31



where a plaintiff fails to allege that she intends to use the offending product in

the future, there is no likelihood of future harm and the plaintiff lacks standing

to seek injunctive release on behalf of a class. Nicosia, 834 F.3d at 239.

      As other courts in this Circuit have acknowledged, Nicosia trumps the

public policy rationale presented in Belfiore I. See Bernardino v. Barnes &

Noble Booksellers, Inc., No. 17 Civ. 4570 (LAK) (KHP), 2017 WL 3727230, at *6

(S.D.N.Y. Aug. 11, 2017) (finding that Nicosia had effectively overruled

decisions holding that a plaintiff could seek injunctive relief on behalf of a

class, even where the plaintiff would not suffer future harm), report and

recommendation adopted, No. 17 Civ. 4570 (LAK), 2017 WL 3726050 (S.D.N.Y.

Aug. 28, 2017); see also Kommer v. Bayer Consumer Health, 252 F. Supp. 3d

304, 309-10 (S.D.N.Y. 2017) (same), aff’d, 710 F. App’x 43 (2d Cir. 2018)

(summary order). That is, irrespective of the logic of Plaintiff’s public policy

arguments, Nicosia is binding precedent. Plaintiff failed to allege an intent to

purchase the snack chips in the future, and therefore she has not established

a likelihood of future injury sufficient to show standing. 2 Her claim for

injunctive relief is accordingly dismissed.




2
      The Second Circuit recently noted that “[w]hether plaintiffs seeking injunctive relief for
      consumer deception have standing where they allege that they would buy the products
      in the future if not mislabeled is unsettled in this Circuit. Axon v. Florida’s Nat.
      Growers, Inc., — F. App’x —, No. 19-203-cv, 2020 WL 2787627, at *4 (2d Cir. May 29,
      2020) (summary order). Plaintiff did not allege that she would purchase the snack
      chips in the future if their labeling is corrected, so the Court need not weigh in on this
      unsettled area of the law.


                                               10
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 11 of 31



B.    The Court Grants in Part and Denies in Part Defendants’
      Rule 12(b)(6) Motion

      Defendants next seek dismissal of the Complaint — the consumer

protection claims under GBL §§ 349 and 350 and the claim for common-law

fraud — pursuant to Rule 12(b)(6). In brief, Defendants argue that Plaintiff has

failed to plausibly allege that a reasonable person would be misled by

misrepresentations that appear on the packaging of the snack chips. (Def.

Br. 6-17). In the alternative, Defendants seek to have Utz and TGIF dismissed

as defendants, on the ground that Plaintiff has not plausibly alleged that either

of these parties was responsible for any alleged misrepresentation on the snack

chips’ packaging.

      1.     Motions to Dismiss Under Federal Rule of Civil
             Procedure 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff is entitled to

relief if he alleges “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also In re

Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (“While Twombly does

not require heightened fact pleading of specifics, it does require enough facts to




                                           11
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 12 of 31



nudge plaintiff’s claims across the line from conceivable to plausible.” (internal

quotation marks omitted) (citing Twombly, 550 U.S. at 570)).

      “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. This standard

demands “more than a sheer possibility that a defendant has acted

unlawfully.” Id. “Plausibility ... depends on a host of considerations: the full

factual picture presented by the complaint, the particular cause of action and

its elements, and the existence of alternative explanations so obvious that they

render plaintiff’s inferences unreasonable.” L-7 Designs, Inc. v. Old Navy,

LLC, 647 F.3d 419, 430 (2d Cir. 2011). “Where a complaint pleads facts that

are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 557). Moreover, “the tenet that a court

must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id.

      2.     Plaintiff Has Stated a Claim Under GBL §§ 349 and 350

      “The standard for recovery under General Business Law § 350, while

specific to false advertising, is otherwise identical to § 349,” Goshen v. Mut. Life

Ins. Co. of N.Y., 98 N.Y.2d 314, 324 n.1 (2002), and therefore the Court will

merge its analysis of the two claims. In order to plead a sufficient claim under

either provision, “a plaintiff must allege that the defendant [i] engaged in


                                           12
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 13 of 31



consumer-oriented conduct; [ii] that the conduct was materially misleading;

and [iii] that the plaintiff suffered injury as a result of the allegedly deceptive

act or practice.” Weisblum v. Prophase Labs. Inc., 88 F. Supp. 3d 283, 292

(S.D.N.Y. 2015). Plaintiff is not required to meet the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) for her claims. See Daniel

v. Mondelez Int’l, Inc., 287 F. Supp. 3d 177, 186 (E.D.N.Y. 2018).

      Defendants argue that Plaintiff has failed to plausibly allege that any

misleading representation was made. 3 “To establish that conduct is

misleading, a plaintiff must demonstrate that a reasonable consumer would

likely be misled by the alleged misrepresentation.” Sitt v. Nature’s Bounty, Inc.,

No. 15 Civ. 4199 (MKB), 2016 WL 5372794, at *8 (E.D.N.Y. Sept. 26, 2016).

“Courts view each allegedly misleading statement in light of its context on the

product label or advertisement as a whole.” Belfiore v. Procter & Gamble, Co.,

311 F.R.D. 29, 53 (E.D.N.Y. 2015) (internal quotation marks omitted) (quoting

Delgado v. Ocwen Loan Servicing, LLC, No. 13 Civ. 4427 (NGG) (RLM), 2014 WL

4773991, at *8 (E.D.N.Y. Sept. 24, 2014)). “The entire mosaic is viewed rather

than each tile separately.” Id. (internal quotation marks omitted) (quoting Time

Warner Cable, Inc. v. DIRECTV, Inc., No. 06 Civ. 14245 (LTS) (MHD), 2007 WL

1138879, at *4 (S.D.N.Y. Apr. 16, 2007)). Courts have recognized that the


3     Defendants argue that Plaintiff’s claims should be dismissed because she failed to
      plausibly allege that their conduct was misleading. (Def. Br. 5-17). Defendants do not
      contest whether any of the alleged misrepresentations was material. See In re Sling
      Media Slingbox Advert. Litig., 202 F. Supp. 3d 352, 360 (S.D.N.Y. 2016) (observing that
      a “material claim is one that involves information that is important to consumers and,
      hence, likely to affect their choice of, or conduct regarding, a product” (quoting Bildstein
      v. MasterCard Int’l Inc., 329 F. Supp. 2d 410, 414 (S.D.N.Y. 2004)). Therefore, the
      Court does not address the materiality vel non of any putative misrepresentation.


                                                13
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 14 of 31



“reasonable consumer” inquiry is typically a question of fact, see Sitt, 2016 WL

5372794, at *8 (quoting Hidalgo v. Johnson & Johnson Consumer Cos., Inc.,

148 F. Supp. 3d 285, 295 (S.D.N.Y. 2015)), to be decided at a later stage in the

proceeding. That said, in appropriate circumstances, a “court may determine

as a matter of law that an allegedly deceptive advertisement would not have

misled a reasonable consumer.” Fink v. Time Warner Cable, 714 F.3d 739, 741

(2d Cir. 2013).

            a.     Plaintiff’s Theory of the Case

      As an initial matter, Defendants argue that the Amended Complaint does

not clearly allege precisely how Plaintiff was misled by the snack chips’

packaging. (Def. Br. 7). Defendants argue that Plaintiff has potentially alleged

that she and other reasonable consumers were misled into believing that:

(i) the snack chips tasted like the Potato Skins appetizer that one could order

inside a TGIF’s restaurant; (ii) the snack chips were a genuine Potato Skins

appetizer that one could order inside a TGIF’s restaurant; or (iii) the snack

chips were healthier than they actually are. (Id.).

      The Court agrees that the Amended Complaint is noticeably, and

perhaps intentionally, imprecise as to Plaintiff’s theory of the case. At times,

the Amended Complaint alleges that Plaintiff believed that the snack chips

were “a snack food consisting of authentic potato skins with a genuine potato

skins taste — that is, a product that was actually derived from TGIF’s famous

potato skins appetizer.” (Am. Compl. ¶ 63). At other times, Plaintiff alleges

that she believed the snack chips were “comprised of skins peeled from



                                         14
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 15 of 31



potatoes.” (Id. at ¶ 4). In still other instances, Plaintiff alleges that she

believed that the snack chips contained potato skins as an ingredient. (Id. at

¶ 24). Plaintiff’s opposition brief does little to clarify matters, announcing

merely that “[r]easonable consumers expect a product labeled ‘Potato Skins’ to

consist in potato skins. But even if we assumed that a reasonable consumer

merely expected the Product to include potato skins as merely one highly

processed ingredient among others, Defendants would still be liable.” (Pl.

Opp. 7). And the confusion created by Plaintiff’s inconsistent usage of phrases

such as “consisting of,” “consist in,” and “derived from” is only exacerbated by

the fact that potato skins might refer to the skin peelings of potatoes, or it

might refer to thick slices of potatoes that include both potato flesh and peels. 4

      Ultimately, the Court will not waste words parsing Plaintiff’s intent. To

the extent Plaintiff alleges that a reasonable consumer could believe that the

snack chips would taste identical to or would actually be identical to the TGIF

Potato Skins appetizer, such a claim is dismissed for failure to state a claim. 5

“A reasonable consumer does not lack common sense.” Daniel v. Mondelez

Int’l, Inc., 287 F. Supp. 3d 177, 193 (E.D.N.Y. 2018); see Weinstein v. eBay,



4     To avoid confusion, for the remainder of this Opinion the Court will refer to TGIF’s
      appetizer as sold in restaurants as its “Potato Skins appetizer.” The Court will refer to
      the thick slices of potatoes, including their flesh and peel, which serve as the base of
      the TGIF’s Potato Skins appetizer, as potato skins. And the Court will refer to the skin
      peelings of a potato as potato peel.
5     Plaintiff argues that she did not expect the snack chips to taste identical to a TGIF
      Potato Skins appetizer, but that a reasonable customer would expect some resemblance
      between the taste of the two products. (Pl. Opp. 14). But Plaintiff has not plausibly
      alleged the lack of resemblance in taste between the two products, nor has she
      plausibly alleged that only a product containing potato peels could in any way replicate
      the taste of the TGIF Potato Skins appetizer.


                                               15
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 16 of 31



Inc., 819 F. Supp. 2d 219, 228 (S.D.N.Y. 2011) (“[T]he applicable legal standard

is whether a reasonable consumer, not the least sophisticated consumer,

would be misled by Defendants’ actions.”). No reasonable consumer would

believe that the snack chips, shelf-stable and sold at room temperature in gas

stations, would be identical in taste or substance to an appetizer, prepared

with perishable dairy products and served hot in a restaurant.

      What is more, to the extent that Plaintiff alleges that a reasonable

consumer could believe that the snack chips would contain thick slices of

potato skins, that claim is also dismissed. No reasonable consumer viewing

the picture on the front of the snack chips’ packaging could believe that the

snack chips were thick slices of potato skins. Finally, to the extent that

Plaintiff argues that a reasonable consumer could believe that the snack chips

are “derived from” the TGIF Potato Skins appetizer, the claim is dismissed.

(Am. Compl. ¶ 12; Pl. Opp. 3). Plaintiff has made no effort to define what

“derived from” means in this context; it could mean that the snack chips are

the result of some chemical process performed on the TGIF Potato Skins

appetizer, or it could mean that the snack chips were merely inspired by the

appetizer. In short, Plaintiff has failed to plead any of these three theories with

the specificity required to move her allegations across the line from possible to

plausible, as is required to survive a motion to dismiss. See In re Elevator

Antitrust Litig., 502 F.3d at 50.

      Despite this imprecision, the Amended Complaint can reasonably be read

to assert a claim that Plaintiff was misled into believing that the snack chips


                                         16
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 17 of 31



contain potato peels as an ingredient. (See Am. Compl. ¶ 4 (“The image of the

Product in these photos, placed just below large font stating “Potato Skins,”

leads reasonable consumers to believe that the Products are comprised of skins

peeled from potatoes.”); see also id. at ¶ 5 (“However, the Products are not

made from the skin peelings of potatoes. Nor do they contain potato skins as

even one ingredient among others.”)). The remainder of this Opinion will

address this one potentially plausible theory of the case. 6




6
      Defendants devote a significant portion of their briefing to addressing what they believe
      is Plaintiff’s primary argument: that Plaintiff claimed she was misled into believing that
      the snack chips were nutritious because they contained potato peels. (Def. Br. 7-11).
      But Defendants misconstrue the meaning of Plaintiff’s allegations concerning the
      nutrition of potato peels; Plaintiff did not allege that she was misled into believing that
      the snack chips were a significant source of vitamins or minerals. She mentions
      nutritional qualities only in the context of offering one reason why consumers would
      pay a price premium for a snack chip that contained potato peels. (Am. Compl. ¶ 58).
      In other words, Plaintiff’s allegations concerning nutrition go to materiality, an element
      of her claims that Defendants do not contest has been satisfied. Thus, unlike the cases
      cited by Defendants, the gravamen of the Amended Complaint is that Defendants’
      conduct is misleading because it led her to believe that the snack chips contained
      potato peels as an ingredient, not that she was misled into believing the snack chips
      were healthy. (See Def. Br. 10 (citing Red v. Kraft Foods, Inc., No. 10 Civ. 1028 (GW),
      2012 WL 5504011, at *3 (C.D. Cal. Oct. 25, 2012) (addressing situation in which the
      plaintiff’s theory of the case was that a product was healthy))).
      Further, Defendants’ arguments that Plaintiff could not have been misled about the
      nutritional value of the snack chips because the snack chips’ packaging contained a
      nutritional panel is incorrect. Plaintiff alleges that potato peels are known to contain
      certain minerals not present in potato flesh, such as niacin, and niacin levels are not
      reported on the nutritional panel of the snack chips’ packaging. (Am. Compl. ¶ 58).
      Consulting the nutritional panel would not have alerted Plaintiff to the possibility that
      she would not receive the dose of niacin that she would expect in a product containing
      potato peels. Thus, Defendants’ citation to Reyes v. Crystal Farm Refrigerated
      Distribution Company, No. 18 Civ. 2250 (NGG) (RML), 2019 WL 3409883 (E.D.N.Y.
      July 26, 2019), for the proposition that a reasonable consumer purchasing snack chips
      for their nutritional value would check the nutritional panel on the packaging is not
      relevant here. (Def. Br. 8).


                                               17
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 18 of 31



             b.     Plaintiff Plausibly Alleges That Reasonable Consumers
                    Would Likely Believe the Snack Chips Contain Potato
                    Peels

      Having determined that Plaintiff’s theory of the case is that she was

misled into believing that the snack chips contained potato peels, the Court

next looks to whether that theory is plausibly alleged in the Amended

Complaint. Defendants argue that Plaintiff has not met this burden, because

she had not plausibly alleged either: (i) that a reasonable consumer would

believe that the snack chips contain potato peels based on representations

made to Plaintiff; and (ii) that the snack chips do not in fact contain potato

peels, such that any statements to the contrary were misleading. (Def. Br. 6-

17). The Court addresses each of these arguments in turn.

      First, to establish that advertising is misleading, “plaintiffs must do more

than plausibly allege that a ‘label might conceivably be misunderstood by some

few consumers.’” Jessani v. Monini N. Am., Inc., 744 F. App’x 18, 19 (2d Cir.

2018) (summary order) (quoting Ebner v. Fresh Inc., 838 F.3d 958, 965 (9th

Cir. 2016)). Instead, “[p]laintiffs must plausibly allege ‘that a significant

portion of the general consuming public or of targeted consumers, acting

reasonably in the circumstances, could be misled.’” Id. The only statements

that Plaintiff alleges might have been materially misleading are those that

appeared on the packaging of the snack chips. 7 Those statements include the


7     Plaintiff notes that TGIF’s Amazon web page includes a representation that the snack
      chips contain “Real Potato Skins.” (Am. Compl. ¶ 54). But Plaintiff does not allege that
      she viewed TGIF’s Amazon web page before deciding to purchase the snack chips, or
      that she relied on that statement when purchasing the snack chips. (See generally Am.
      Compl.; Def. Br. 23). In order to plead a § 349 or § 350 claim successfully, Plaintiff
      must allege that she saw the misleading statements of which she complains before she

                                              18
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 19 of 31



label of the packaging, which reads “TGI Fridays Potato Skin Snacks.” The

Court finds that a significant portion of reasonable consumers reading a label

for a “Potato Skin Snacks” product could believe that the snack chips contain

potato peels as an ingredient.

      Of course, such labeling would only be misleading if the snack chips did

not, in fact, contain potato peels. On this point, Defendants argue that Plaintiff

has not plausibly alleged that the snack chips do not contain potato peels.

(Def. Br. 14-17). The Court disagrees. The Amended Complaint does not

merely present a bald assertion that the snack chips do not contain potato

peels; it includes factual allegations to support this assertion. Plaintiff notes

that the only potato-based ingredients in the snack chips are potato starch and

potato flakes. (Am. Compl. ¶¶ 6, 36, 40). And Plaintiff provides descriptions of

how potato starch and potato flakes are made — drawn from outside sources,

such as the Encyclopedia of Food Sciences and Nutrition, a report generated by

the Research Triangle Institute for the Environmental Protection Agency, and

PotatoPro.com — which suggest that they are created from potatoes that have

been peeled, i.e., that neither potato starch nor potato flakes contain potato




      purchased or came into possession of the snack chips. See Tyman v. Pfizer, Inc., No. 16
      Civ. 6941 (LTS) (BCM), 2017 WL 6988936, at *24 (S.D.N.Y. Dec. 27, 2017), report and
      recommendation adopted, No. 16 Civ. 6941 (LTS) (BCM), 2018 WL 481890 (S.D.N.Y.
      Jan. 18, 2018); Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 8 F. Supp. 3d
      467, 480 (S.D.N.Y. 2014). Section 350 requires a plaintiff to plead that she relied on a
      defendant’s statements at the time of purchase, Horowitz v. Stryker Corp., 613 F. Supp.
      2d 271, 288 (E.D.N.Y. 2009), but § 349 does not require reliance, see Belfiore v. Proctor
      & Gamble Co., 94 F. Supp. 3d 440, 446 (E.D.N.Y. 2015). Section 349 does, however,
      require that a plaintiff plead causation, see Belfiore, 94 F. Supp. 3d at 446, and thus
      the pleading requirements end up being much the same, see Tyman, 2017 WL
      6988936, at *24.


                                              19
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 20 of 31



peels. (Id. at ¶¶ 40-47). 8 Further, Plaintiff provides the transcript of a video

presented on the Cooking Channel’s website, in which the plant director for

Inventure is interviewed regarding the manufacturing process for the snack

chips. (Id. at ¶¶ 37-39). In describing the composition of the snack chips and

the ways in which they are designed to appear similar to potato skins, neither

the plant director nor the narrator mentions that the snack chips contain

actual potato peels. (Id.). 9 These pieces of evidence would not suffice to prove

definitively that the snack chips do not contain potato peels. But they do serve

to “nudge [P]laintiff’s claims across the line from conceivable to plausible.” In

re Elevator Antitrust Litig., 502 F.3d at 50 (internal quotation marks omitted).

      Defendants’ arguments to the contrary are premised on inapposite case

law. Defendants cite to Reyes v. Crystal Farm Refrigerated Distribution

Company, a case in which the plaintiff bought a package of ready-to-eat

mashed potatoes with the label “made with real butter,” but which stated in its

list of ingredients that the mashed potatoes contained margarine. No. 18 Civ.

2250 (NGG) (RML), 2019 WL 3409883 (E.D.N.Y. July 26, 2019). The plaintiff

argued that the “made with real butter” label was misleading because it caused

her to believe the product did not contain margarine. Id. The court found that


8     Defendants argue that they had no obligation to list potato skins or peels as a separate
      ingredient on the snack chips’ packaging. (Def. Br. 14-15). The crux of this argument
      is that the presence of potato skins or peels is covered by one of the other ingredients
      listed on the packaging. But Plaintiff plausibly alleges that the other potato-based
      ingredients do not include potato peels, thus permitting a reasonable inference that the
      snack chips do not in fact contain potato peels.
9     Plaintiff argues that this video “prove[s] beyond all doubt that the [snack chips] are not
      potato skins.” (Pl. Opp. 5). It does prove that the snack chips are not TGIF’s Potato
      Skins appetizers and that they are not whole potato skins. But the video merely
      suggests, and does not prove, that the snack chips do not contain potato peels.


                                               20
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 21 of 31



the label was not misleading. Id. at *3-4. The product did contain butter, and

“to the extent that including a label on a mashed-potatoes package indicating

that the product is ‘made with real butter’ may create confusion as to whether

the mashed potatoes also contain margarine, such confusion is sufficiently

dispelled by the ingredients label on the back of the package” that specifically

listed margarine as an ingredient. Id. at *3.

      The Court does not find Reyes to be instructive. The label on the front of

the snack chips’ packaging would lead a reasonable customer to believe that

the product contained potato peels, and, unlike in Reyes, that impression

would not have been dispelled by any other statement on the packaging. The

list of ingredients did not clarify that the product did not contain potato peels;

it stated that the snack chips contained potato starch and potato flakes. (Am.

Compl. ¶ 36). A reasonable consumer would not understand that potato starch

and potato flakes could not contain potato peels, and thus would not believe

that the list of ingredients reversed the label’s representation that the product

contains potato peels.

      Defendants also cite approvingly to Parks v. Ainsworth Pet Nutrition, LLC,

a case in which a consumer brought an action for false advertising based on

his objection to the labeling of a premium dog food as “natural,” when it

contained trace amounts of an herbicide. 377 F. Supp. 3d 241, 247-48

(S.D.N.Y. 2019). But the plaintiff did not allege that the amounts of herbicide

present in the product would be harmful. Id. at 247. The court found that “a

reasonable consumer would not be so absolutist as to require that ‘natural’


                                         21
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 22 of 31



means there is no glyphosate, even an accidental and innocuous amount,” and

thus that the “natural” label was not misleading. Id. Unlike in Parks, where

the plaintiff alleged that a representation led her to believe that the product

would contain no herbicides at all, the representations at issue here led

Plaintiff to believe, reasonably, that the snack chips would contain potato peels

as an ingredient. In other words, a reasonable consumer would be so

absolutist as to require the snack chips to at least contain some amount of

potato peels. If the snack chips did not contain potato peels, representations

that led consumers to believe otherwise would be misleading.

      Finally, Defendants’ reply brief relies heavily upon Tarzian v. Kraft Heinz

Foods Co., No. 18 Civ. 7148 (CPK), 2019 WL 5064732 (N.D. Ill. Oct. 9, 2019), a

case in which the plaintiff alleged that the defendant’s product, which claimed

to have “no artificial preservatives,” was misleading because it contained citric

acid, a chemical that is typically, though not always, produced through an

artificial industrial fermentation process, as opposed to a natural process. Id.

at *4. The court found that the plaintiff had failed to plead that the citric acid

in the product was produced through industrial, rather than natural, methods

and thus did “not link the allegedly artificial citric acid to the actual citric acid

used.” Id. This Court does not quarrel with the logic behind the decision in

Tarzian, but it does not help Defendants here. Though Defendants may

disagree, Plaintiff has alleged that the snack chips do not contain potato peels

based in part on allegations that the potato-based ingredients in the chips

definitionally do not contain potato peels. (Am. Compl. ¶¶ 40-47). Thus,


                                           22
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 23 of 31



Plaintiff has satisfactorily alleged a nexus between a lack of potato peels and

the snack chips in question. Cf. Tarzian, 2019 WL 5064732, at *4 (“Because

Plaintiffs’ allegations do not link the allegedly artificial citric acid to the actual

citric acid used by Kraft, Plaintiffs have failed to allege sufficient facts showing

that Kraft’s ‘no artificial preservatives’ statement was false.”).

      For these reasons, the Court cannot conclude as a matter of law that a

significant portion of the general consuming public would not read the snack

chips’ labeling and reasonably believe that the products contain potato peels as

an ingredient. And Plaintiff has plausibly alleged that the snack chips do not,

in fact, contain potato peels. Thus, Defendants’ motion to dismiss Plaintiff’s

GBL §§ 349 and 350 claims on the ground that Plaintiff failed to plausibly

allege that the snack chips’ packaging is misleading is denied. 10

      3.     Plaintiff Has Stated a Claim for Common-Law Fraud

      Defendants also argue that Plaintiff fails to state a claim for common-law

fraud under New York law. (Am. Compl. ¶¶ 113-18). To establish a claim,

Plaintiff must allege: “[i] Defendant[s] made a material false representation;

[ii] Defendant[s] intended to defraud Plaintiff[] thereby; [iii] Plaintiff[] reasonably


10    In their opening brief, Defendants argued that any claims under GBL §§ 349 and 350
      brought by potential class action members who purchased the chips outside of New
      York should be dismissed, because those statutes do not apply to out-of-state
      transactions. (Def. Br. 24-25). Plaintiff disagreed, arguing that disputes concerning the
      scope of the GBL §§ 349 and 350 claims as to putative class action members should be
      resolved at the class certification stage. (Pl. Opp. 20). Defendants did not raise this
      particular argument again in their reply brief, and thus the Court understands that
      they have abandoned it. (See Def. Reply). Even if they had not abandoned it, any
      motion to dismiss claims brought by potential class action members would be denied at
      this time. Such claims are purely hypothetical at this point in the litigation: no claim
      involving the purchase of chips outside of the state of New York has been presented to
      the Court. Given this, it is more prudent for the Court to wait to address this argument
      only if it becomes relevant.


                                              23
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 24 of 31



relied on the representation; and [iv] Plaintiff[] suffered damage as a result of

such reliance.” Sprint Sols., Inc. v. Sam, 206 F. Supp. 3d 755, 764 (E.D.N.Y.

2016). Defendants argue that Plaintiff’s fraud claim must fail, because she

failed to plausibly allege that a misrepresentation had been made. (Def.

Br. 17). For the reasons outlined in the preceding section, the Court disagrees:

Plaintiff has plausibly alleged that the packaging contained a false

representation that the snack chips contained potato peels, and that she

reasonably relied upon that representation. 11 Defendants’ motion to dismiss

Plaintiff’s common-law fraud claim is denied.

      4.     Plaintiff Fails to State a Claim Against Defendants TGIF and
             Utz

      Assuming, as the Court has found, that Plaintiff plausibly alleged that

the snack chips’ packaging misled her into believing that the snack chips

contained potato peels, Defendants argue in the alternative that TGIF and Utz

should be dismissed from the suit. (Def. Br. 17-20). According to Defendants,

while Inventure manufactured and produced the snack chips, and thus plainly

played a part in any misleading statements made on their packaging, TGIF

merely licensed its name and trademark to Inventure, and Utz was nothing

more than Inventure’s parent company. (Id.). Without more, Defendants

argue, Plaintiff has failed to plausibly allege that a nexus exists between TGIF

and Utz, and any misleading statements on the packaging. The Court agrees.


11    To the extent Plaintiff raises a common-law fraud claim under the theory that she was
      misled into believing that the snack chips tasted like or were identical to TGIF’s Potato
      Skins appetizer, or that the snack chips were thick slices of potato skins, Plaintiff’s
      claim is dismissed. For the reasons addressed above, Plaintiff could not have
      reasonably relied upon any such representation.


                                               24
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 25 of 31



            a.     The Court Dismisses the Action as to Defendant TGIF

      As discussed above, Plaintiff claims that she was misled by labeling on

the snack chips’ packaging. TGIF may be liable for that misleading labeling

under GBL §§ 349 and 350 and principles of common-law fraud only if it

engaged in making the misleading labeling. See Weisblum, 88 F. Supp. 3d at

292 (noting that GBL §§ 349 and 350 require that the defendant engaged in

misleading consumer-oriented conduct); see also Sprint Sols., Inc., 206 F.

Supp. 3d at 764 (noting that common-law fraud requires that the defendant

made a materially false representation).

      Plaintiff alleges that the snack chips are marketed under TGIF’s

trademarked brand name, and that TGIF has “control over the marketing of

the” snack chips. (Am. Compl. ¶ 26). But the fact that TGIF has licensed its

trademark to Inventure does not suggest that TGIF was involved in any aspects

of the labeling beyond its own trademark, which Plaintiff does not allege is

misleading. And Plaintiff’s allegation that TGIF had control over the marketing

of the chips — and thus, presumably, the snack chips’ misleading labeling — is

wholly conclusory.

      On this point, the Court finds instructive two cases cited by Defendants:

Hilsley v. General Mills, Inc., 376 F. Supp. 3d 1043, 1051 (S.D. Cal. 2019), and

Parent v. Millercoors LLC, No. 15 Civ. 1204 (GPC) (WVG), 2016 WL 3348818, at

*7 (S.D. Cal. June 16, 2016). In Hilsley, a plaintiff argued that labeling that

appeared on a fruit snack’s packaging was misleading, and brought a suit

under California consumer protection laws against a company that licensed its



                                           25
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 26 of 31



trademarked cartoon characters to appear on the fruit snack’s packaging, but

did not itself manufacture the fruit snacks. 376 F. Supp. 3d at 1051. The

court found that the plaintiff’s allegations that the defendant was responsible

for the labels, merely because its trademarked property appeared on the

products, was too conclusory to state a claim for relief. Id.

      In Parent, the plaintiff brought suit against a defendant that had licensed

its trademark to appear on advertisements, produced by a third party, that the

plaintiff argued were misleading. 2016 WL 3348818, at *7. The plaintiff

brought a false advertising claim under California law against the defendant,

alleging that the misleading advertisements bearing the defendant’s trademark

must have been made with the defendant’s knowledge and consent. The court

dismissed the claim, finding that the “use of a trademark does not constitute

an endorsement.” Id. (quoting Emery v. Visa Internet. Serv. Ass’n, 95 Cal. App.

4th 952, 960 (2002)).

      Though both Hilsley and Parent were decided by courts in the Ninth

Circuit and apply California law instead of New York law, the Court agrees with

the premise on which they rest: an allegation that a party has licensed its

trademark to appear on a product is not, by itself, sufficient to state a claim for

liability for misleading representations that appear on that product.

      Plaintiff’s arguments against dismissal of TGIF as a defendant in this

action draw upon her allegations that TGIF sells the snack chips on its Amazon

web page along with a representation that the chips contain real potato skins.




                                         26
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 27 of 31



(Pl. Opp. 17). 12 But Plaintiff does not allege that she viewed this page or that

she relied upon its representations before purchasing the snack chips. (See

generally Am. Compl.). Thus, she has failed to state a claim against TGIF in

connection with representations made on its Amazon web page.

             b.     The Court Dismisses the Action as to Defendant Utz

      Plaintiff’s efforts to drag Utz into the lawsuit are similarly flawed. At

base, Plaintiff’s claims against Utz are based upon allegations that:

(i) Inventure Foods is a “wholly owned subsidiary” of Utz; (ii) Utz “manufactures

and distributes the [snack chips] through its subsidiary”; (iii) Inventure’s

website redirects to Utz’s website; and (iv) Utz sells the snack chips on its own

website. (Am. Compl. ¶ 31). But none of these claims is sufficient to establish

that Utz was itself involved with the allegedly misleading labels on the snack

chips. After all, “[i]t is fundamental that a parent is considered a legally

separate entity from its subsidiary, and cannot be held liable for the

subsidiary’s actions based solely on its ownership of a controlling interest in

the subsidiary.” N.Y. State Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d

212, 224 (2d Cir. 2014) (citing United States v. Bestfoods, 524 U.S. 51, 65

(1998)). And Plaintiff’s allegations do not otherwise give rise to a reasonable

inference that Utz was engaged in the allegedly misleading labeling of the snack



12    Plaintiff also argues that the video presented on the Cooking Channel’s website includes
      dialogue that states that TGIF has “teamed up” with Inventure to produce the snack
      chips. (Pl. Opp. 17). But this statement is vague and does not suggest that TGIF
      controlled the labeling on the snack chips. Furthermore, it was not made by a
      representative of TGIF or Inventure. (Am. Compl. ¶ 37). Thus, it does not give rise to a
      “reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
      v. Iqbal, 556 U.S. 662, 678 (2009).


                                              27
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 28 of 31



chips. The allegation that Utz “manufactures and distributes the snack chips

through” Inventure is conclusory, and the allegations concerning Utz’s website

do not suggest that it was engaged in creating the allegedly misleading labeling.

      Even if not engaged in the allegedly misleading conduct, Utz might still

be liable if Plaintiff had plausibly alleged that the corporate veil should be

pierced. Under New York law, a parent can be held liable for the actions of a

subsidiary where a plaintiff shows: “[i] the parent corporation dominates the

subsidiary in such a way as to make it a “mere instrumentality” of the parent;

[ii] the parent company exploits its control to “commit fraud or other wrong”;

and [iii] the plaintiff suffers an unjust loss or injury as a result of the fraud or

wrong.” N.Y. State Elec. & Gas Corp., 766 F.3d at 224. To determine whether a

parent corporate dominates its subsidiary, New York courts will consider

factors including:

             [i] the absence of the formalities and
             paraphernalia that are part and parcel of the
             corporate existence, i.e., issuance of stock,
             election of directors, keeping of corporate records
             and the like, [ii] inadequate capitalization,
             [iii] whether funds are put in and taken out of the
             corporation for personal rather than corporate
             purposes, [iv] overlap in ownership, officers,
             directors, and personnel, [v] common office space,
             address and telephone numbers of corporate
             entities, [vi] the amount of business discretion
             displayed by the allegedly dominated corporation,
             [vii] whether the related corporations deal with
             the dominated corporation at arms length,
             [viii] whether the corporations are treated as
             independent profit centers, [ix] the payment or
             guarantee of debts of the dominated corporation
             by other corporations in the group, and
             [x] whether the corporation in question had


                                           28
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 29 of 31



            property that was used by other              of   the
            corporations as if it were its own.

Id. (quoting Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933

F.2d 131, 138 (2d Cir. 1991)).

      Plaintiff’s opposition brief suggests that her claims against Utz should

survive by piercing the corporate veil that separates Utz and Inventure. (Pl.

Opp. 17-18 (“Plaintiff’s allegations indicate that Defendant Utz exercises

considerable control over Defendant Inventure.”)). Acknowledging the fact that

a “veil-piercing attack in particular is a ‘fact-laden’ claim” that may not be

suited to dismissal before discovery, Nat’l Gear & Piston, Inc. v. Cummins Power

Sys., LLC, 975 F. Supp. 2d 392, 411 (S.D.N.Y. 2013), the Court nonetheless

concludes that any veil-piercing theory as to Utz must be dismissed. Plaintiff’s

only allegation concerning Utz’s control of Inventure is that Inventure’s website

redirects to Utz’s. (Am. Compl. ¶ 31). Plaintiff does not cite to a single case

that suggests that the sharing of a website establishes that a parent dominates

its subsidiary for veil-piercing purposes — indeed, Plaintiff cites no case law in

the lone paragraph she devotes to arguing that Utz should not be dismissed as

a defendant. (Pl. Opp. 17-18). And the Court is unaware of any such case. To

the contrary, the cases found by the Court suggest that a shared website by

parent and a subsidiary does not amount to domination sufficient to justify

piercing the corporate veil. See, e.g., Liverpool v. Con-Way Inc., No. 08 Civ.

4076 (JG) (JO), 2009 WL 1362965, at *8 (E.D.N.Y. May 15, 2009) (finding that

an assertion that a parent and subsidiary shared a website was not sufficient

to allege that the parent operated the subsidiary with “sufficient disregard for

                                          29
       Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 30 of 31



its distinct corporate identity” to maintain a theory of corporate veil piercing);

see also Bridge v. New Holland Logansport, Inc., 815 F.3d 356, 364 (7th Cir.

2016) (declining to pierce the corporate veil where parent and subsidiary

shared similar names, shared directors, shared certain employees’ services,

used the same address on their tax returns, and shared a website); Marks v.

Worldwide Robotic Automated Parking, LLC, No. 16 Civ. 8656 (RMD), 2017 WL

2985757, at *5 (N.D. Ill. July 13, 2017) (same); Muniz v. Walgreen Co., 46 F.

Supp. 3d 117, 124 (D.P.R. 2014) (declining to pierce the corporate veil despite

plaintiff’s allegations that, among other things, the parent and subsidiary

shared a website).

      The Court agrees with the well-reasoned analyses provided in these

cases. The Amended Complaint is devoid of “solid, nonconclusory allegations”

that would support corporate veil piercing. Robles v. Copstat Sec., Inc., No. 08

Civ. 9572 (SAS), 2009 WL 4403188, at *2 (S.D.N.Y. Dec. 2, 2009) (quoting

Moses v. Martin, 360 F. Supp. 2d 533, 541 (S.D.N.Y. 2004)). Thus, Defendants’

motion to dismiss Plaintiff’s claims against Utz is granted.

                                  CONCLUSION

      For the reasons set forth in this Opinion, Defendants’ motion to dismiss

is GRANTED IN PART and DENIED IN PART. Defendants Utz and TGIF are

DISMISSED from this case. Defendant Inventure’s motion to dismiss is

GRANTED with respect to Plaintiff’s claim for injunctive relief. Defendants’

motion is otherwise DENIED. The Clerk of Court is directed to terminate the

motion at docket entry 26.


                                          30
      Case 1:19-cv-02735-KPF Document 32 Filed 06/08/20 Page 31 of 31



      On or before June 29, 2020, Defendant shall file a responsive pleading.

On or before July 8, 2020, the parties shall submit a proposed Case

Management Plan, as well as the joint status letter contemplated by the Plan.

      SO ORDERED.

Dated: June 8, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       31
